The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Detailed Action
Claims 1-3 are pending 
Claims 1-3 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatnentable over Huang (Pub. No.: US 2017/0187768 A1) in view of Wissingh et al (Pub. No.: US 2016/0149978 A1).
As per claim 1, Huang discloses: a method of serving content comprising:-	generating a manifest file including a first identifier associated with a first resource of a set of associated resources and a second identifier associated with a second resource of the set of associated resources, the first identifier different from the second identifier (Huang; par. [0008, 0013, 0019], a manifest file that includes multiple resource identifiers (e.g., uniform resource identifiers (URIs), uniform resource locators (URLs), or the like) that may allow the user device to access the streaming media content); -	providing the manifest file in response to a request for the set of associated resources (Huang; ; -	receiving a first resolution request for the first resource, the resolution request including the first identifier (Huang; par. [0019, 0020], for example, the user device may request streaming media content using resource identifiers associated with CDN 2. The user device may request streaming content using resource identifiers associated with CDN 2. For example, assume that a domain name server resolves a host name in the resource identifiers to a network address (e.g., an interne protocol (IP) address) associated with a particular host device (e.g., Host Device 1). Host Device 1 may receive the request and may provide the user device with the streaming media content); -	resolving the first resolution request to a first device (Huang; par. [0020], for example, the user device may request streaming content using resource identifiers associated with CDN 2. For example, assume that a domain name server resolves a host name in the resource identifiers to a network address (e.g., an interne protocol (IP) address) associated with a particular host device (e.g., Host Device 1). Host Device 1 may receive the request and may provide the user device with the streaming media content); -	receiving a second resolution request for the second resource, the second resolution request including the second identifier (Huang; par. [0025], for example, the user device may request streaming media content. Based on the domain name server updating the data structure, the domain name server may resolve host names to a network address associated with Host Device 2 (e.g., "234.56.78.9"). In this way, Host Device 2 may provide the streaming media content to the user device); and -	resolving the second resolution request to a second device different from the first device (Huang; par. [0025], for example, the user device may request streaming media content. Based on the the first resource associated with a first content object different from the second resource associated with a second content object. However, having a manifest file with resources identifiers associated with different content objects, such as objects having different bitrates or object associated with media content and advertisement content, is well known in the art. For example, Wissingh teaches a manifest file with multiple resources wherein the first resource associated with a first content object different from the second resource associated with a second content object (Wissingh, Fig 1B, paragraph 0051, wherein the first content object can be the object having low bitrate segments and the second content object can be the object having high bitrate segments)

As per claim 2, claim 1 is incorporated and Lyon further discloses -	maintaining a first address record associated with serving the first resource, the first address record associated with the first device (Huang; Fig 1D,  for example, the first address record serving the first resource can be ‘http://example.file9/CDN2 – 123.45.67.8’); -	maintaining a second address record associated with serving the first resource, the second address record associated with a third device capable of serving the first resource (Huang; Fig 1D,  for example, the second address record serving the second resource can be ‘http://example.file12/CDN2 – 234.56.78.9’); and -	in response to the first resolution request, providing each of the first address record and the second address record (Huang; par. [0020, 0025]).


As per claim 3, claim 1 is incorporated and Lyon further discloses wherein-	the first identifier includes a first hostname and the second identifier includes a second hostname different from the first hostname (Huang; Fig 1D,  for example, the first address record serving the first resource can be ‘http://example.file9/CDN2 – 123.45.67.8’ and the second address record serving the second resource can be ‘http://example.file12/CDN2 – 234.56.78.9’); 
Response to Arguments
Applicant’s arguments with respect to claim(s)  1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454